DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered, wherein  claims 1-4, 6-9, 11-14, 16-19,and 21-26 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin; Yanan (Lin hereafter) (US 20200112976 A1) in view of  (Li hereafter) (US 20200305138 A1).

Regarding Claim 1, Lin teaches, a communication method carried out by a terminal, the method comprising:
receiving,  a bandwidth part (BWP) configuration message, from a network device (the network can configure one or more BWPs for the terminal), that is used to configure a semi-persistent scheduling (SPS) resource of at least one BWP (SPS resource should be respectively allocated for each BWP) (Lin; [0044] … In a RRC connection state, the network can configure one or more BWPs for the terminal.…[0045] … different BWPs have different frequency bands, the SPS resource allocated by the network is of course not applicable to all BWPs.  Therefore, the corresponding SPS resource should be respectively allocated for each BWP);
receiving, a BWP indication information from the network device (first indication information sent by a network device,), that instructs the terminal to activate a first BWP in the at least one BWP (indicates that data is capable of being transmitted on a semi-persistent scheduling resource within a first bandwidth part BWP) (Lin; [0047] S110, a terminal device receives first indication information sent by a network device, where the first indication information indicates that data is capable of being transmitted on a semi-persistent scheduling resource within a first bandwidth part BWP);
activating, in accordance with the BWP indication information, the first BWP (Lin; [0048] S120, the terminal device determines the semi-persistent scheduling resource within the first BWP according to the first indication information); and
Lin fails to explicitly teach, activating, in accordance with the BWP indication information and without receiving a separate indication information used to activate the SPS resource, the SPS resource that is configured, by the BWP configuration message, on the activated first BWP;
activating, in accordance with the BWP indication information (different SPS occasions may be configured by RRC signaling...activated by different physical resource blocks (PRBs)) and without receiving a separate indication information used to activate the SPS resource (no RRC signaling may be involved), the SPS resource that is configured, by the BWP configuration message (SPS occasions may be configured dynamically by using PDCCH to activate multiple SPS), on the activated first BWP (activated by different PDCCH grants, for example, different physical resource blocks (PRBs)) (Li;[0033]  the interval of different SPS occasions may be configured by RRC signaling.... the multiple SPS occasions may be activated by different PDCCH grants if, for example, different physical resource blocks (PRBs)...[0034] In certain embodiments, the interval of different SPS occasions may be configured dynamically by using PDCCH to activate multiple SPS occasions. In this case, the update of SPS occasion interval may be more flexible, as no RRC signaling may be involved).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin to include the above recited limitations as taught by Li in order to provide inter-dependency and interaction between multiple SPS occasions (Li; [0030]).

Regarding Claim 6, Lin teaches, a communication method carried out by a terminal, the method comprising:
receiving,  a bandwidth part (BWP) configuration message, from a network device (the network can configure one or more BWPs for the terminal), that is used to configure a semi-persistent scheduling (SPS) resource of at least one BWP (SPS resource should be respectively allocated for each BWP) (Lin; [0044] … In a RRC connection state, the network can configure one or more BWPs for the terminal.…[0045] … different BWPs have different frequency bands, the SPS resource allocated by the network is of course not applicable to all BWPs.  Therefore, the corresponding SPS resource should be respectively allocated for each BWP);
receiving, a BWP indication information from the network device, that instructs the terminal to deactivate a first BWP in the at least one BWP (Lin; [0054] When the network device configures a plurality of BWPs for the terminal device, the network device may cause the terminal device to switch between a plurality of BWPs by sending an instruction to the terminal device, that is, by deactivating the current one BWP and activating another BWP); and
releasing, the SPS resource on the first BWP (Lin; [0049] S130, the terminal device performs data transmission on the semi-persistent scheduling resource within the first BWP with the network device); and
Lin fails to explicitly teach, without receiving a separate indication information used to activate the SPS resource, the SPS resource that is configured, by the BWP configuration message, on the activated first BWP;
without receiving a separate indication information used to activate the SPS resource (no RRC signaling may be involved), the SPS resource that is configured, by the BWP configuration message (SPS occasions may be configured dynamically by using PDCCH to activate multiple SPS), on the activated first BWP (activated by different PDCCH grants, for example, different physical resource blocks (PRBs)) (Li;[0033]... the multiple SPS occasions may be activated by different PDCCH grants if, for example, different physical resource blocks (PRBs)...[0034] In certain embodiments, the interval of different SPS occasions may be configured dynamically by using PDCCH to activate multiple SPS occasions. In this case, the update of SPS occasion interval may be more flexible, as no RRC signaling may be involved).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin to include the above recited limitations as taught by Li in order to provide inter-dependency and interaction between multiple SPS occasions (Li; [0030]).

Regarding Claim 11, Lin teaches, An apparatus comprising:
 a processor (Lin; fig.6), and
a memory having processor-executable instructions stored thereon, which when executed by the processor, cause the apparatus to carry out a communication method comprising (Lin; fig.6):
receiving,  a bandwidth part (BWP) configuration message, from a network device (the network can configure one or more BWPs for the terminal), that is used to configure a semi-persistent scheduling (SPS) resource of at least one BWP (SPS resource should be respectively allocated for each BWP) (Lin; [0044] … In a RRC connection state, the network can configure one or more BWPs for the terminal.…[0045] … different BWPs have different frequency bands, the SPS resource allocated by the network is of course not applicable to all BWPs.  Therefore, the corresponding SPS resource should be respectively allocated for each BWP);
receiving, a BWP indication information from the network device (first indication information sent by a network device,), that instructs the terminal to activate a first BWP in the at least one BWP (indicates that data is capable of being transmitted on a semi-persistent scheduling resource within a first bandwidth part BWP) (Lin; [0047] S110, a terminal device receives first indication information sent by a network device, where the first indication information indicates that data is capable of being transmitted on a semi-persistent scheduling resource within a first bandwidth part BWP);
activating, in accordance with the BWP indication information, the first BWP (Lin; [0048] S120, the terminal device determines the semi-persistent scheduling resource within the first BWP according to the first indication information); and
Lin fails to explicitly teach, activating, in accordance with the BWP indication information and without receiving a separate indication information used to activate the SPS resource, the SPS resource that is configured, by the BWP configuration message, on the activated first BWP;
activating, in accordance with the BWP indication information (different SPS occasions may be configured by RRC signaling... activated by different physical resource blocks (PRBs)) and without receiving a separate indication information used to activate the SPS resource (no RRC signaling may be involved), the SPS resource that is configured, by the BWP configuration message (SPS occasions may be configured dynamically by using PDCCH to activate multiple SPS), on the activated first BWP (activated by different PDCCH grants, for example, different physical resource blocks (PRBs)) (Li;[0033]... the multiple SPS occasions may be activated by different PDCCH grants if, for example, different physical resource blocks (PRBs)...[0034] In certain embodiments, the interval of different SPS occasions may be configured dynamically by using PDCCH to activate multiple SPS occasions. In this case, the update of SPS occasion interval may be more flexible, as no RRC signaling may be involved).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin to include the above recited limitations as taught by Li in order to provide inter-dependency and interaction between multiple SPS occasions (Li; [0030]).

Regarding Claim 16, Lin teaches, a terminal device comprising:
a processor (Lin; fig.6), and
a memory having processor-executable instructions stored thereon, which when
executed by the processor, cause the device to carry out a method comprising (Lin; fig.6):
receiving,  a bandwidth part (BWP) configuration message, from a network device (the network can configure one or more BWPs for the terminal), that is used to configure a semi-persistent scheduling (SPS) resource of at least one BWP (SPS resource should be respectively allocated for each BWP) (Lin; [0044] … In a RRC connection state, the network can configure one or more BWPs for the terminal.…[0045] … different BWPs have different frequency bands, the SPS resource allocated by the network is of course not applicable to all BWPs.  Therefore, the corresponding SPS resource should be respectively allocated for each BWP);
receiving, a BWP indication information from the network device, that instructs the terminal to deactivate a first BWP in the at least one BWP (Lin; [0054] When the network device configures a plurality of BWPs for the terminal device, the network device may cause the terminal device to switch between a plurality of BWPs by sending an instruction to the terminal device, that is, by deactivating the current one BWP and activating another BWP); and
releasing, the SPS resource on the first BWP (Lin; [0049] S130, the terminal device performs data transmission on the semi-persistent scheduling resource within the first BWP with the network device); and
Lin fails to explicitly teach, without receiving a separate indication information used to activate the SPS resource, the SPS resource that is configured, by the BWP configuration message, on the activated first BWP;
without receiving a separate indication information used to activate the SPS resource (no RRC signaling may be involved), the SPS resource that is configured, by the BWP configuration message (SPS occasions may be configured dynamically by using PDCCH to activate multiple SPS), on the activated first BWP (activated by different PDCCH grants, for example, different physical resource blocks (PRBs)) (Li;[0033]... the multiple SPS occasions may be activated by different PDCCH grants if, for example, different physical resource blocks (PRBs)...[0034] In certain embodiments, the interval of different SPS occasions may be configured dynamically by using PDCCH to activate multiple SPS occasions. In this case, the update of SPS occasion interval may be more flexible, as no RRC signaling may be involved).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin to include the above recited limitations as taught by Li in order to provide inter-dependency and interaction between multiple SPS occasions (Li; [0030]).

Regarding Claims 4, 9, 14 and 19, Lin-Li teaches, the claim 1,6, 11  and 16, wherein the BWP configuration message comprises a configuration for each one of the at least one BWP, wherein the configuration for each one of the at least one BWP comprises:
a BWP identifier indicating the BWP (Lin; [0055] … information of a BWP to be activated may be informed, for example, the information may be an identifier,), and
a frequency domain resource information indicating a frequency domain location of the BWP (Lin; [0055] …at least one of a central frequency point, bandwidth information).

Claims 2, 7, 12, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Li in view of Park et al. (Park hereafter) (US 20160262099 A1) and  in further view of  Novlan et al. (Novlan hereafter) (US 20190053235 A1).

Regarding Claims 2, 7, 12, and 17, Lin-Li teaches, the claim 1, 6 and 16, further comprising: 
Lin-Li fails to explicitly teach, receiving a deactivation indication that is used to deactivate a carrier component
However, in the same field of endeavor, Park  teaches, receiving a deactivation indication, that is used to deactivate a carrier component (Park; [0056] …carrier management-command (CM-CMD), carrier management-indication (CM-IND)) that should be transmitted or received between the base station and the terminal to activate or deactivate the secondary carriers) ; and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin to include the above recited limitations as taught by Park in order to support the terminal  supporting a multi-carrier to allocate one carrier as a single mode (Park; [0053]).
Lin-Li-Park fails to explicitly teach, determining, that at least one BWP on the inactive carrier component is not valid
However, in the same field of endeavor, Novlan teaches, determining, that at least one BWP on the inactive carrier component is not valid (Novlan; [0053] … during T2 the BWP 402 can be active and the BWP 404 can be inactive. Even though the BWP 402 is active, the UE is not expected to receive PDCCH/PDSCH on the BWP 404 during T2).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin-Li-Park to include the above recited limitations as taught by Novlan in order to determine an appropriate measurement pattern autonomously (Novlan; [0055]).

Regarding Claims 21 and 22, Lin-Li-Park-Novlan teaches, the claim 2 and 7, wherein determining that at least one BWP on the inactive carrier component is not valid comprises:
Lin-Li-Park fails to explicitly teach, determining that an active BWP on the inactive carrier component is not valid.
However, in the same field of endeavor, Novlan teaches, determining, that at least one BWP on the inactive carrier component is not valid (Novlan; [0053] … during T2 the BWP 402 can be active and the BWP 404 can be inactive. Even though the BWP 402 is active, the UE is not expected to receive PDCCH/PDSCH on the BWP 404 during T2).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin-Li-Park to include the above recited limitations as taught by Novlan in order to determine an appropriate measurement pattern autonomously (Novlan; [0055]).

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Li in view of Takeda et al. (Takeda hereafter) (US 20200213065 A1).

Regarding Claims 3, 8, 13 and 18, Lin-Li teaches, the claim 1, 6, 11, and 16, 
Lin-Li fails to explicitly teach, further comprising: sending, a BWP feedback information, to the network device, that indicates that the terminal successfully received the BWP indication information
However, in the same field of endeavor, Takeda teaches, sending, a BWP feedback information, to the network device, that indicates that the terminal successfully received the BWP indication information (Takeda; [0045] …CORESET is associated with both of a DL BWP and a UL BWP... a PUSCH of the associated UL BWP. Furthermore, HARQ-ACK that responds to reception of the PDSCH is transmitted in the associated UL BWP).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin to include the above recited limitations as taught by Takeda in order to transmit a transmission acknowledgement signal (Takeda; [0058]).

Claims 23 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Li in view of Takeda; Kazuaki et al. (Kazuaki hereafter) (US 20200252180 A1) and in further view of PARK; Dong Hyun (Hyun hereafter) (US 20150181590 A1).

Regarding Claims 23 and 25, Lin-Li teaches, the claim 6 and 16,
Lin-Li fails to explicitly teach, further comprising: activating a second BWP
However, in the same field of endeavor Kazuaki teaches, activating a second BWP (Kazuaki; [0044] In a first aspect, a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.  The user terminal controls activation or deactivation of DL BWP #2); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin-Li to include the above recited limitations as taught by Kazuaki in order to control a soft buffer, and may enhance the HARQ reliability (Kazuaki; [0189]).
Lin-Li-Kazuaki fails to explicitly teach, skipping emptying the HARQ buffer of the HARQ process on the first BWP
However, in the same field of endeavor Hyun teaches, skipping emptying the HARQ buffer of the HARQ process on the first BWP (Hyun; [0200] The UE may execute HARQ processes associated with a plurality of Component Carriers (CCs), based on the number of soft channel bits per code block of each serving cell).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin-Li-Kazuaki to include the above recited limitations as taught by Hyun in order to control a soft buffer, and may enhance the HARQ reliability (Hyun; [0189]).

Claims 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Li-Kazuaki-Hyun in view of Lei; Haipeng et al. (Lei hereafter) (US 20210120537 A1).

Regarding Claims 24 and 26, Lin-Li-Kazuaki-Hyun teaches, the claim 23, and 25, 
Lin-Li- Kazuaki-Park fails to explicitly teach, further comprising:
transmitting a coding block group (CBG) on the first BWP, and retransmitting the CBG on the second BWP
However, in the same field of endeavor Lei teaches transmitting a coding block group (CBG) on the first BWP, and retransmitting the CBG on the second BWP (Lei; [0067] …The slot 702 includes a first mini-slot 706 which includes a retransmission 708 of one or more failed CBGs.  Furthermore, the slot 702 includes a second mini-slot 710 which includes an initial transmission 712 of a new TB) (See fig.7).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin-Li- Kazuaki-Park to include the above recited limitations as taught by Lei in order to schedule a retransmission and an initial transmission (Lei; [0065]).
{Examiner rejected the second limitation because it was an or limitation}

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416             

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416